

117 S2868 PCS: To temporarily extend the public debt limit until December 16, 2022.
U.S. Senate
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 138117th CONGRESS1st SessionS. 2868IN THE SENATE OF THE UNITED STATESSeptember 28, 2021Mr. Schumer introduced the following bill; which was read the first timeSeptember 29, 2021Read the second time and placed on the calendarA BILLTo temporarily extend the public debt limit until December 16, 2022.1.Temporary extension of public debt limit(a)In generalSection 3101(b) of title 31, United States Code, shall not apply for the period beginning on the date of enactment of this Act and ending on December 16, 2022.(b)Special rule relating to obligations issued during extension periodEffective on December 17, 2022, the limitation in effect under section 3101(b) of title 31, United States Code, shall be increased to the extent that—(1)the face amount of obligations issued under chapter 31 of such title and the face amount of obligations whose principal and interest are guaranteed by the United States Government (except guaranteed obligations held by the Secretary of the Treasury) outstanding on December 17, 2022, exceeds(2)the face amount of such obligations outstanding on the date of enactment of this Act.(c)Extension limited to necessary obligationsAn obligation shall not be taken into account under subsection (b)(1) unless the issuance of such obligation was necessary to fund a commitment incurred pursuant to law by the Federal Government that required payment before December 17, 2022. September 29, 2021Read the second time and placed on the calendar